Exhibit 23.1 SADLER, GIBB & ASSOCIATES, L.L.C. CERTIFIED PUBLIC ACCOUNTANTS Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Tiger Oil and Energy, Inc. As independent registered public accountants, we hereby consent to the use of our report dated April 14, 2011, with respect to the financial statements of Bahamas Concierge in its registration statement on Form S-1 relating to the registration of 28,539,699 shares of common stock.We also consent to the reference of our firm under the caption “interests of name experts and counsel” in the registration statement. /s/ Sadler, Gibb & Associates, LLC Sadler, Gibb & Associates, LLC Salt Lake City, UT October 13, 2011
